Citation Nr: 1137405	
Decision Date: 10/04/11    Archive Date: 10/11/11

DOCKET NO.  07-28 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

The appellant served in the Wisconsin National Guard from July 1977 to October 1980, with periods of active duty for training (ACDUTRA) from September 11, 1977 to December 11, 1977 and again from January 7, 1978 to January 21, 1978.  

This matter is before the Board of Veterans' Appeals (Board) following an April 2011 decision by the Court of Appeals for Veterans Claims (CAVC or the "Court") vacating the Board's prior April 2009 denial of entitlement to service connection for hepatitis C and remanding the issue back to the Board for further development.  

The appeal was originally before the Board from a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The Appellant requested a central office hearing before the Board and a hearing was scheduled pursuant to his request in July 2008 and again in April 2009.  The Appellant failed to appear despite proper notification being sent to his last known address.  The Appellant, to date, has not indicated good cause for his failure to appear nor has he requested an additional hearing.  Therefore, his request is considered withdrawn. 

The procedural history in this case requires clarification.  The Appellant originally filed claims of entitlement to service connection for diabetes mellitus, type II and hepatitis C in December 2002 and October 2003.  The RO sent October 2003 and December 2003 duty-to-assist letters asking the Appellant, among other things, to identify in-service risk factors allegedly responsible for his hepatitis C.  The Appellant did not respond and the claims were denied in a March 2004 rating decision.  Thereafter, the Appellant submitted statements in October 2004 in support of his claims and specifically in response to the 2003 duty-to-assist letters.  The RO treated the October 2004 statements as a new claim and again denied the claims in an August 2005 rating decision.  Thereafter, the claims were ultimately properly and timely appealed to the Board.  Although the October 2004 statements submitted by the Appellant did not indicate specifically he "disagreed" with the original March 2004 rating decision, it is clear the Appellant did disagree with the denial and was responding to the RO's request to identify risk factors and medical treatment.  Given the circumstances, the Board concludes this appeal properly stems from the March 2004 rating decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Board previously denied this claim in April 2009 finding the preponderance of the evidence did not support the Veteran's contention that his hepatitis C was contracted while on ACDUTRA in the Army National Guard.

The Veteran essentially claims two in-service risk factors for his hepatitis C: (1) sharing razors with other servicemen and (2) cleaning up blood after his fellow serviceman's failed suicide attempt in September 1977.  The Veteran further indicated he suffered with frequent colds while in the military.  The Veteran denied any post-service exposure to any hepatitis C risk factors, to include specifically denying the use of cocaine or other intranasal on intravenous drugs.

The record confirms the Veteran had a long-standing cocaine addiction after service, to include lengthy hospitalizations.  

The Veteran was afforded a VA examination in July 2005 where the examiner attributed the Veteran's hepatitis C to his post-service cocaine addiction. 

In light of the Veteran's inconsistent statements, the Board found the objective evidence more credible and denied the Veteran's claim.

The Court, in an April 2011 decision found the July 2005 VA examiner's opinion inadequate and, therefore, the Board's reliance on the opinion erroneous.  Specifically, the examiner rendered the opinion based on the fact that the Veteran had a lengthy cocaine addiction and the Veteran lied about his cocaine addiction.  The Court found the examiner had completely failed to consider or weigh any other potential risk factor raised by the Veteran.  A new examination was specifically indicated within the April 2011 CAVC decision directing an examiner to discuss hepatitis C risk factors and take into account all of the Veteran's reported risk factors in providing the opinion. 

The Court further noted that because the Board's denial was in part due to the Veteran's seemingly lack of credibility, the Board should have also taken some efforts to determine whether the September 1977 suicide attempt by a fellow serviceman actually occurred.  

In accordance with the April 2011 decision, the RO should make efforts to obtain unit records or any other records helpful in determining if the September 1977 suicide attempt occurred.  A new VA examination in accordance with the April 2011 decision is also indicated.

The Board notes during the pendency of this appeal, the Veteran was awarded Social Security Administration (SSA) disability benefits starting in August 2010.  The CAVC has held that, where VA has notice that the Veteran may be receiving disability benefits from the SSA, and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting Social Security disability benefits, and the supporting medical documents on which the decision was based.  See Hayes v. Brown, 9 Vet. App. 67 (1996). Furthermore, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), emphasizes the need for VA to obtain records from other Government agencies.  See 38 U.S.C.A. § 5103A (b)(3), (c)(3) (West 2002). Under the circumstances presented here, the RO should request the Veteran's SSA medical records in conjunction with his application and award for SSA benefits, to the extent they exist.

The RO should also take this opportunity to obtain any other medical evidence the Veteran feels is relevant to his claim not currently of record.


Accordingly, the case is REMANDED for the following action:

1. Contact the Social Security Administration for the purpose of obtaining a copy of the decision and all medical records relied upon in conjunction with any filed claim by the Veteran for SSA disability benefits. Any attempts to obtain records that are ultimately unsuccessful, should be documented in the claims folder.

2.  Ask the appellant to identify and complete release forms authorizing VA to request his treatment records from any private or VA provider relevant to his hepatitis C claim that is not otherwise in the claims folder. These medical records should then be requested, and the RO should specify that actual treatment records, as opposed to summaries, are needed. All efforts to obtain these records, including follow-up requests, if appropriate, should be fully documented.  VA facilities are required to provide a negative response if no records exist or are otherwise available, and any such negative responses should be documented in the file.

3.  The RO should make an attempt to verify the Veteran's claim of cleaning up blood after a fellow serviceman's failed suicide attempt in September 1977 while on ACDUTRA with the Army National Guard.  Specifically, the RO should ask the Army National Guard, NPRC or any other appropriate agency to provide the Veteran's September 1977 unit records and morning reports to determine whether a suicide attempt of one of the serviceman is documented. 

4.  After the above records are obtained, to the extent available, schedule the Veteran for an appropriate VA examination for the claimed condition of hepatitis C to ascertain the diagnosis and likely etiology of his hepatitis C or any other related diagnosis found. The claims folder, a copy of this Remand and a copy of the April 2011 CAVC decision must be made available to, and be reviewed by, the examiner prior to the examination, and he or she should accomplish any indicated special tests, studies or additional consultations. 

The examiner should indicate whether the Veteran's hepatitis C is at least as likely as not related to his claimed in-service cold symptoms, sharing of razor blades and/or cleaning up blood after a failed suicide attempt by a fellow serviceman in September 1977 (or any other incident of his military service) versus post-military exposure to relevant risk factors, to include cocaine abuse.

The examiner is specifically asked to discuss the following:

* All risk factors of hepatitis C in general;
* The Veteran's reported risk factors of hepatitis C in the military and post-military;
* Risk factors otherwise supported in the claims folder; and
* An opinion as to the likely etiology of the Veteran's hepatitis C in light of the above.

It would be helpful if the physician would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The physician should provide a complete rationale for any opinion provided reconciling all conflicting medical evidence regarding the Veteran's diagnosis and etiology.  

5.  Thereafter, readjudicate the Veteran's claim. If the claim remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The purposes of this remand are to complete the record, and to ensure due process. The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  


The claim must be afforded expeditious treatment.  



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


